Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 05/27/2021, in which, claim(s) 1-2, 4-10, 12, 14, 16-20, 22-28 is/are pending. 
Claim(s) 3, 11, 13, 15 and 21 is/are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 is (are) being consider by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 05/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,445,497 and 10,282,543 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2, 4-10, 12, 14, 16-20, 22-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAO Q HO/Primary Examiner, Art Unit 2432